DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status	
	Applicant’s response to the restriction requirement filed on February 16, 2021, has been received and entered.  Claims 1-23 are pending in this instant application.
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-22 drawn to a method for forming a multi-phased coacervate  in the reply filed on February 16, 2021.  Additionally, Applicant elects the species of claim 2 and 8.  Applicant traverses the election restriction requirement on the grounds of no serious burden.  Applicant’s argument has been fully considered, but not found persuasive.  The Examiner disagrees there is no search burden.  Additionally, Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as made can be made by another and materially different process such as layer-by-layer deposition, molecular self-assembly, and microfluidic emulsion templating.  The species are independent or distinct because the different type of multi-phased coacervate particles would have different structures and the different method steps for altering the conditions have different 

	Claims 3,6, 7, 13, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected invention, there being no allowable generic or linking claim.  
Claims 1, 2, 4, 5, 8-12, and 14-22 are under consideration.
The election/restriction is deemed proper and made final.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of  United States Non-Provisional Patent Application Serial No. 15/487,543 filed on April 14, 2017, currently abandoned, PCT Patent Application Serial No.: US15/55836 filed on October 15, 2015, and United States Provisional Patent Application Serial No. 62/064,057 filed on October 15, 2014.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 8, 11, 12, 16, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010).
The claims recite a method for forming multi-phased coacervate particles comprising: providing a plurality of polymers in a solution, where the plurality of polymers is miscible in the solution under a first set of conditions and where the plurality of polymers comprises: a first polymer that undergoes phase separation upon a change in solution conditions, and a second polymer that undergoes phase separation upon a change in solution conditions altering the solution conditions so that, the polymers become immiscible and undergo phase separation and form at least two, separated, immiscible phases with defined structure.

	Regarding claims 1, 2, and 12, Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) which reads on two separated immiscible phases with defined structure. Alternatively, with respect to the second or more polymeric components, Dardelle discloses polymeric components including gelatine [0054], gum 
Regarding claim 8, Dardelle discloses wherein altering conditions comprises changing solvent quality such as changing the physico-chemical environment of the solution [0067].
Regarding claim 11, Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]),  With regard to creating a third, separated, immiscible phase there no evidence of criticality of repeating the phase separation method to form a , separated, immiscible phase.   The mere duplication of steps has no patentable significance unless a new and unexpected results is produced.

Regarding claim 20, Dardelle discloses simultaneously cross-linking and formation of the coacervate to form a gel material ([0068] and [0069]).
Regarding claim 21, Dardelle discloses chemically and physically modification of solution polymers to induce phase separation without removing the various solution from the initial mixing vessel ([0066], [0067], [0077] and [0078]), which meets the limitation of in situ chemical and physical modification. 
Regarding claim 22, Dardelle discloses (i) attach small chemical moieties or (ii) increase the degree of polymerization via concentration of polymers by adding a high molecular weight component to induce phase separation [0067].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the method steps of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066], wherein the 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) as applied to claim 1 above, and further in view of Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014).
	Regarding claims 9 and 10 Dardelle remains as applied to claim 1.  While Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) and altering  the temperature of the solution [0068], but Dardelle fails to disclose wherein the first and second polymers are elastin-like polypeptide (ELP)
	However, in the same field of endeavor of self-assembling protein particles (abstract), Eldijk discloses a stimulus responsive amphiphilic diblock polymer, wherein the amphiphilic diblock polymer comprises an elastin-like polypeptide (ELP) (abstract).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle and Eldijk et al to include the 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing

s 4, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) as applied to claim 1 above, and further in view of and Nie et al. (J. AM. Chem. Soc. 2006, 128, 9408-9412).

	Regarding claim 5 Dardelle remains as applied to claim 1.  While Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) and altering  the temperature of the solution [0068] as fully set forth above, but Dardelle fails to disclose the formation of a Janus structure
	However, in the same field of endeavor of forming multiphasic coacervates, Nie discloses the formation of a Janus particle (page 9408 column 2 paragraph 2)
	Regarding claim 4, Nie discloses the formation of multiphasic particles by controlled coalescence of tho distinct droplets followed by solidification of the merged phases by phase separation  (page 9408 column 2 paragraph 2, and Fig. 1).  The making of one phase of a first particle and a second phase of a second particle would read on Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Regarding claim 18, Nie discloses the attachment of functionalities to the polymers of the microsphere (page 94111 column 2, paragraph 2), while Dardelle discloses wherein the particle is functionalized by a drug [0028].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, and Nie et al. to form Janus particles as disclosed by Nie,  in the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a matter of combining prior art elmeents according to known methods to yield predictable results as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) as applied to claim 1 above, and further in view of Huang et al. (Langmuir 2012, 28, 665-665).
	Regarding claim 14 Dardelle remains as applied to claim 1.  While Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an 
	However, in the same field of endeavor of forming liquid coacervates, Huang discloses ELPs-gold nano-rods forming coacervates (page 6645, Introduction paragraph 2), wherein the nano-rod is the alloy.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, and Huang et al. to include ELP alloy as the first compound polymer in a liquid coacervate particle as disclosed by Huang,  wherein the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a simple substitution of polypeptidse known to be used in coacervation for another to obtain predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so because ELP alloy coacervates are biocompatible and biodegradable that have a wide variety of uses in micelle, hydrogels and matrices as evidenced by the teachings of Huang transition (page 6645, Introduction, paragraph 3). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale liquid coacervate comprising a 

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claim 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) as applied to claim 1 above, and further in view of Mapelli et al. (Patent No.: US 6,716,456; Date of Patent: Apr. 6, 2004).
	Regarding claim 15 Dardelle remains as applied to claim 1.  While Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture win an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) and altering  the 
	However, in the same field of endeavor of forming l coacervates, Mapelli deposit the coacervate onto a substrate (abstract).
	Regarding claim 19, Dardella discloses wherein the solution further comprises a drug [0028].

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle and Mapelli et al. to include the step of depositing the coacervate onto a substrate as disclosed by Mapelli (abstract) in the process for preparing multiphasic coacervates comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a matter of  combining prior art elements according to  known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so in order to create a coating of polymer around a substrate as evidenced by the teachings of Mapelli (abstract). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale coacervate comprising a protein while Mapelli provided guidance with respect to depositing the coacervate onto a substrate. It would have only required routine 

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617